The respondent moved for a rehearing; and the following opinion was filed May 10, 1882:
Cassoday, J.
The statement of facts "in this case was neces- . sarily very brief, and merely indicated the view we took of the evidence in consultation, when both points urged for a rehearing were carefully considered, but perhaps not as clearly stated in the opinion as they should have been. The statement in the opinion that Mrs. Pettibone “ parted with a full and adequate consideration,” was perhaps in part an assumption. There may not have been a “full” consideration; but we thought then, and think now, that there was an “ adequate consideration,” or, at least, that the evidence failed to show that it was so grossly inadequate as' to raise a presumption or inference- of fraud on her part. It is to be remembered that there was no evidence as to the value of the Waukesha lands, and that the burden of proving fraud was on the plaintiff. It is true, as urged, that Mrs. Pettibone had no inchoate right of ■ dower in the Waukesha lands, and that she did retain an inchoate right in the Dubuque lots while she and her husband continued *659to occupy them as a homestead. But such occupancy was-not necessarily permanent, and there was some evidence tending to show a purpose to move onto the Waukesha property. Of course a vendee is chargeable with such notice as the facts and circumstances within his or her knowledge necessarily imply; but, as stated in the opinion, “’there is no evidence to show that the wife was aware of her husband’s insolvency, or that he was in embarrassed circumstances, or even indebted to the plaintiff or to any one at the time; but .the contrary.” The only circumstance disclosed in the evidence tending to throw -any suspicions on the transaction, so far as Mrs. Pettibone is concerned, is referred to in the opinion. ’ Erom the evidence in the case there seems to be less reason for setting aside the conveyance to the wife here than in the recent case of Pulte v. Geller, where a conveyance to a wife was sustained against the husband’s creditors by the supreme court of Michigan. 11 N. W. Rep., 385.
Eor these reasons the motion must be denied.
By the Court. — Motion denied.